internal_revenue_service number release date index number ------------------ ----------------------------------- ------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc fip b04 plr-148384-13 date date legend year q taxpayer state x company foundation state y date z dear --------------- ------ ----------------------------------- ------------------------- ----------- -------------------------------------------- ------------------------------------------------ -------- ----------------- this is in response to the letter submitted by your authorized representatives requesting a ruling that the transaction described below will not result in a material_change within the meaning of sec_833 of the internal_revenue_code in taxpayer’s operations or structure so that taxpayer will continue to qualify during year q as an existing_blue_cross_or_blue_shield_organization under sec_833 facts taxpayer for many years has been a state x nonprofit health service corporation as an independent locally-operated licensee of the blue cross and blue shield association taxpayer provided health care coverage to state x residents taxpayer also provided stop-loss insurance for employers that covered most of the members covered by administrative services only aso contracts taxpayer’s mission was to plr-148384-13 provide state x residents with affordable innovative health and wellness solutions to help them lead healthier lives and more generally to improve the quality and availability and awareness of healthcare programs and services for state x residents company is a state y mutual legal reserve company operating as a nonprofit health care service plan company has blue cross and blue shield plans in several states company’s articles of incorporation specify its nonprofit status and its bylaws prohibit inurement of its profits to any person taxpayer represents that prior to the transaction described below it qualified as a blue cross or blue shield organization under sec_833 because it was in existence on date it was exempt from tax under sec_501 for its last taxable_year beginning before date and it did not undergo any material_change in operation or structure after date taxpayer’s board_of directors decided to have taxpayer form a business alliance with another blue cross and blue shield plan subsequently taxpayer and company entered into an asset purchase agreement and sale transaction in the transaction taxpayer transferred its insurance and certain other operations and assets to company the assets transferred to company include taxpayer’s name workforce subscriber network provider contracts and going concern and goodwill the acquired_business is a nonprofit blue cross and blue shield plan that company operates as a division of company in state x taxpayer’s members became company members without a break in coverage company assumed taxpayer’s unpaid claims liabilities except that taxpayer retained the resisted claims and other liabilities under both insured and aso plans that are in litigation retained claims the retained claims include all litigation against taxpayer initiated before date z as well as claims against taxpayer for acts or omissions occurring before that date that give rise to litigation the retained claims involve issues such as the scope of policy exclusions the amount of allowable premiums breach of contract allegations liability for attorneys’ fees and similar issues taxpayer retained significant assets from which to satisfy any liabilities it is ultimately determined to owe with respect to the retained claims the assets retained by taxpayer include an escrow fund to protect company against possible breach by taxpayer with respect to certain requirements of the purchase agreement including the requirement that taxpayer pay the amount of any retained claims that are ultimately determined to be due taxpayer may charge amounts its pays on the retained claims as well as defense costs on such retained claims against the escrow fund taxpayer and company filed an application seeking approval of the transaction after hearings on the application both the state x commissioner of insurance and the state x attorney_general approved the transaction the state x attorney general’s final order final order approving the transaction points out that under applicable state x law the attorney_general must ensure that no part of taxpayer’s public assets improperly benefit any private party further the attorney_general must require that a plr-148384-13 fair_market_value is paid for the purchased assets and that the charitable assets of taxpayer are distributed to a new or existing foundation to be held in trust and used in continuance of taxpayer’s mission to provide financial support to improve the quality availability and awareness of healthcare programs and services for state x residents accordingly the state x attorney_general created foundation as a sec_501 charity with a mission statement that closely approximates the mission of taxpayer the final order determines that the agreed purchase_price represented a fair_market_value for the purchased assets in the transaction net of liabilities assumed by company the final order specifies that because the purchased assets were public assets the purchase_price must be transferred by company directly into foundation to continue taxpayer’s mission for the benefits of state x residents into the future as required by the final order upon closing of the transaction company paid the sale proceeds to foundation not taxpayer and taxpayer transferred to company the purchased assets and assumed_liabilities at the same time taxpayer gave up the right to use the blue cross and blue shield name and amended its articles of incorporation to change its name as part of those amended articles taxpayer’s status was changed to a non-member non-profit mutual benefit corporation and its stated purposes were amended to include to wind up its operations as a non-profit health service corporation in addition taxpayer ceased writing new insurance policies and providing healthcare services as required by the final order on date z taxpayer filed a plan of dissolution with the state x department of justice under this plan taxpayer is working to wind up its health insurance and administrator business liquidating its assets and defending and processing the retained claims taxpayer is also working on arrangements for the ordered sale of its remaining assets including an investment portfolio buildings previously used by taxpayer as office space a subsidiary_corporation and receivables due consistent with taxpayer’s charter the provisions of state x law and the final order taxpayer will pay to foundation all its residual net assets after all its liabilities including federal_income_tax if any have been satisfied law and analysis sec_833 provides that existing blue cross or blue shield organizations are subject_to tax as if they were stock insurance_companies under part ii of subchapter_l to be subject_to the provisions of sec_833 sec_833 provides that an organization must be a an existing_blue_cross_or_blue_shield_organization as defined in sec_833 or b an organization described in sec_833 sec_833 defines the term existing_blue_cross_or_blue_shield_organization to mean any blue cross or blue shield organization if a such organization was in existence on date b such organization is determined to be exempt from tax for its last taxable_year beginning before date and c no material_change has occurred in the operation of such organization or plr-148384-13 in its structure after date and before the close of the taxable_year furthermore any successor to an organization that was an existing_blue_cross_or_blue_shield_organization as defined in sec_833 and any organization resulting from the merger or consolidation of organizations which met the requirements of sec_833 are treated as existing blue cross or blue shield organizations for purposes of sec_833 to the extent permitted by the secretary_of_the_treasury the conference_report regarding sec_833 sec_1012 of the tax_reform_act_of_1986 h_r conf_rep no 99th cong 2d sess ii-344 to ii-351 vol c b to contains the following principles that are to be applied to determine whether a material_change in operations or structure has occurred under sec_833 first the merger or split up of one or more blue cross blue shield organizations will not constitute a material_change in organization or structure second if an existing blue cross blue shield organization acquires a new line_of_business or is acquired by another business other than a health business the acquisition does not constitute a material_change in operation or structure if the assets of the other business are a de_minimis percentage ie less than percent of the assets of the existing blue cross blue shield organization at the time of acquisition or the taxpayer can demonstrate to the secretary_of_the_treasury that based on all the facts and circumstances the acquisition does not constitute a material_change in operation or structure of the existing blue cross blue shield organization third a material_change in operations occurs if an existing blue cross blue shield organization drops its high risk coverage or substantially changes the terms and conditions under which high risk coverage is offered by the organization from the terms and condition in effect as of date a change in the high risk coverage is considered substantial if the effect of the change is to defeat the purpose of high risk coverage high risk coverage for this purpose generally means the coverage of individuals and small groups to the extent the organization provides such coverage under the specified terms and conditions as of date or meets the statutory minimum definition of high risk coverage for new organizations a material_change in operations does not occur if an existing organization alters its operations to provide high risk coverage that meets the minimum standards under the conference agreement for new blue cross blue shield organizations plr-148384-13 during the senate debate regarding this provision of the tax_reform_act_of_1986 the chairman of the senate_finance_committee senator packwood discussed the meaning of the material_change in operations and structure provision with another member of the finance_committee senator chafee the following is one of their exchanges mr chafee i would appreciate the chairman’s clarifying some aspects of that important provision the bill limits the use of the deduction to existing blue cross and blue shield organizations which do not materially change their operations after the date of the conference agreement does this mean that any change in the organization’s operations after that date will cause it to lose the deduction mr packwood certainly not the purpose of the limitation is to deny the deduction to the organization only if it makes a change in its operations which is so material that the change has the effect of eliminating coverage for a high risk segment of its business an example of such a material_change would be elimination of coverage for individuals cong rec daily ed date subsequently representative rostenkowski the chairman of the ways_and_means_committee made a statement on date with respect to several of the colloquies between sen packwood and other members of the senate although rep rostenkowski stated his belief that certain aspects of the colloquies on sec_833 did not reflect his understanding of the intent of the conferees his summary of the intent of the conferees with respect to material_change in operations was consistent with the view expressed by sen packwood rep rostenkowski said in part it was not the intent of the conferees to prevent an existing blue cross and blue shield organization from making normal adjustments in their business practices such as adjustments to reflect new trends in cost containment or adding new coverages however it is my understanding that any change in business practice that either eliminates coverage of high-risk_individuals or small groups or that has the effect of eliminating such coverage is a material_change in structure or operation for example a premium increase that reflects normal increases in medical costs is not itself treated as a material_change on the other hand a premium increase that has the effect of making high-risk coverage unavailable because of the cost of such coverage is treated as a material_change cong rec e3391 daily ed date plr-148384-13 the general explanation of the tax_reform_act_of_1986 the blue_book at pages prepared by the staff of the joint_committee on taxation states that the merger or split up of one or more existing blue cross or blue shield organizations or the conversion to a mutual company status under local law will not constitute a material_change in operations or structure the blue_book provides that a material_change is presumed to occur if an organization on or after date ceases to offer coverage for individuals or small groups or conversion coverage for those individuals who leave an employment-based group because of termination of employment a material_change generally occurs if an organization which on date offered individual coverage that allowed enrollment regardless of medical_condition modifies enrollment practices for that coverage to exclude certain individuals because of a preexisting medical problem the blue_book also states that a material_change in operations does not occur if the plan increases its premium rates to reflect increases in health care costs or makes normal changes in products or services to respond to changes and development generally in the health care environment the material_change in operations rule is not intended to prevent a plan from making normal adjustments in their business practices such as adjustments to reflect new trends in cost containment or adding new coverages any change in business practice that either eliminates coverage of high-risk_individuals or small groups or that has the effect of elimination such coverage however is a material_change in structure or operation for example a premium increase that reflects normal increases in medical costs is not itself treated as a material_change on the other hand a premium increase that has the effect of making high-risk coverage unavailable because of the cost of such coverage is treated as a material_change similarly a material_change generally will occur if an organization after date ceases offering individual or small_group coverage in a defined geographic area due to a concentration of high risk individuals in that area in addition a material_change generally will occur if an organization institutes subsequent to date a procedure to identify particular individuals within the pool of individual enrollment reassess their individual risk due to excessive utilization and cancels their coverage the blue_book states that the material_change rule is not intended to prevent existing blue cross or blue shield organizations from changing their high risk coverage to respond better to the needs of that population for example a material_change would not occur if the organization introduced a preferred provider arrangement or a managed care product for individual high risk coverage that included financial incentives or plr-148384-13 requirements to use more cost effective providers or benefits eg home health or hospice care rather than hospitalization the material_change rule also is not intended to prevent existing blue cross or blue shield organizations from establishing special coverages that recognize health lifestyles for example a material_change would not occur if smokers were charged a higher premium than non-smokers taxpayer qualifies under sec_832 as an existing_blue_cross_or_blue_shield_organization it was in existence as of date it was tax exempt for its last taxable_year beginning before date and it did not undergo any material_change in operation or structure after date the issue therefore is whether the transaction resulted in a material_change in taxpayer’s operations or structure as contemplated by sec_833 for year q to continue to qualify as an existing_blue_cross_or_blue_shield_organization under sec_833 there is a requirement that no material_change has occurred in the operations of such organization or its structure the flush language of sec_833 provides to the extent permitted by the secretary any successor to any organization meeting the requirements of sec_833 any organization resulting from the merger or consolidation of organizations each of which has to meet such requirements shall be treated as an existing_blue_cross_or_blue_shield_organization in effect this language provides that such changes are not considered material changes for this provision the merger or split up of one or more blue cross or blue shield organization or the conversion to a mutual company under local law will not constitute a material_change in operations or structure there is not material_change in operations or structure in the acquisition of a new line_of_business or the acquisition by another business other than a health business if the assets are a de_minimis amount ie less than percent of the existing_blue_cross_or_blue_shield_organization at the time of the acquisition although words generally carry their usual and customary meaning we believe congress used operations in a narrow context a change in operations appears to be limited to dropping high risk coverage or substantial changes in the terms and conditions under which high risk coverage is offered from the terms and conditions in effect as of date the focus that the legislative_history places on changes to high risk coverage implies that this was the predominant issue that they were concerned about regarding a material_change in operations though neither sec_833 nor its legislative_history specifically addresses the transaction the closing of the transaction on date z does not result in a material_change in taxpayer’s structure until its final dissolution taxpayer will remain a nonprofit corporation under state x law with its net assets committed to the foundation and the shared legal purpose of improving the quality availability and awareness of healthcare programs and services for state x residents after all liabilities are resolved taxpayer will transfer all its net assets to the foundation to continue taxpayer’s mission and then dissolve taxpayer’s continuing its existence after closing the transaction to wind-up its operations will result in no change in year q in structure plr-148384-13 similarly there is no change in taxpayer’s operations taxpayer entered into the agreement to enable its members to receive seamless continuation of healthcare services from a local nonprofit blue cross blue shield plan with the same personnel and with improved economies of scale and financial strength to enhance the plan’s ability to perform taxpayer’s mission far into the future since the closing date company has conducted taxpayer’s former operations as a division of company in substantially the same manner as before company continues this old business of taxpayer without any change affecting high-risk coverage and without material_change legislative_history specifies that a merger is not a material_change in operations but to best accomplish certain business goals a merger in this case was not feasible instead it was necessary for taxpayer to retain its claim liabilities in litigation completing the transaction as an asset sale facilitated taxpayer’s retention of public assets not necessary to continuation of the transferred operations so those assets could be transferred by taxpayer to the foundation consistent with state x law liquidating those assets and adjusting and litigating liability for the retained claims will take some time so as a practical matter taxpayer cannot dissolve immediately but from the standpoint of the policy behind sec_833 this delay should not result in loss of sec_833 status in year q taxpayer simply is doing what a sec_833 entity does when it is winding up its sec_833 operation consistent with its nonprofit charter to improve healthcare in its state-after selling what it can in a way that provides members with continuing coverage it runs off and liquidates what remains taxpayer’s principal activity during the wind-up period will be liquidating assets and adjusting and litigating liability for the retained resisted claims this activity is entirely consistent with sec_833 status this conclusion is supported by the principle that an insurance_company that is winding up its operations and running off its risks under its remaining insurance contracts is still an insurance_company for federal_income_tax purposes see h_r conf_rep no 2d sess which states i t is not intended that a company whose sole activity is the run-off of risks under the company’s insurance contracts be treated as a company other than an insurance_company even if the company has little or no premium income except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-148384-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sheryl b flum branch chief financial institutions products cc
